                  Case 2:19-cv-04237-MRW Document 83 Filed 03/19/20 Page 1 of 2 Page ID #:1428


              1 DIAMOND McCARTHY LLP
                Ryan M. L~ine (SBN 239316)
              2 ryan.laJZfne iamondmccarthy. com
                JoshuaH. err(SBN301775}
              3 joshua. herr(ii)4iamondmccarthy_. com
                333 South IioQe Street, Suite 1800
              4 Los Angeles, California 90071
                Telephone: (424) 278-2335
              5 Facsrrnile: (424) 278-2339
              6     Attof!l~ys for Plaintiffs, NANO FOUNDATION, LTD. and
                    COLIN LeMAHIEU
              7
              8                               UNITED STATES DISTRICT COURT
              9                             CENTRAL DISTRICT OF CALIFORNIA
             10
     "-
     --      11     NANO FOUNDATION, LTD., a New             Case No. 2:19-cv-04237-MRW
 :>-
 ::::I::
                    York non-profit corporation; and
 t:;:        12     COLIN Le~EU, an individual,
 <                                                           STIPULATION TO VOLUNTARILY
 c....,...   13                    Plaintiffs,               DISMISS ENTIRE ACTION WITH
   :._;
 ~                                                           PREJUDICE PURSUANT TO
 ::::::::l   14            vs.                               FEDERAL RULE OF CIVIL
 ..c:.
 ,-..                                                        PROCEDURE 41(a)(l)(A)(ii)
 "--'
 -. 15 DAVID C. SILVER, an individual,
 :5
 ::::::::l   16                    Defendant.
                                                             Action Filed:   May 15,2019
-------17                                                    Trial Date:     June 15, 2020
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28


                    Case No. 2 : 19-CV-04237-MRW                                       STIPULATION
                Case 2:19-cv-04237-MRW Document 83 Filed 03/19/20 Page 2 of 2 Page ID #:1429


            1                                         STIPULATION
            2            Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
            3     Plaintiff COLIN LeMAHIEU and Defendant DAVID C. SILVER (collectively, the
            4     "Parties") hereby stipulate as follows:
            5            WHEREAS, PlaintiffNANO FOUNDATION, LTD. previously dismissed its
            6     claims in this action on January 2, 2020;
            7            WHEREAS, the Parties reached a binding settlement of all claims in the above-
            8     captioned action at a mediation that took place before the Honorable Ernest H.
            9     Goldsmith (Ret.);
           10            WHEREAS, an action may be voluntarily dismissed without a court order by
    ~


    --     11     filing a stipulation of dismissal signed by all parties pursuant to Rule 41(a)(1)(A)(ii)
>-
..__ 12
:::I:
                  of the Federal Rules of Civil Procedure;
::::::::
-<

--
c__;
  :_;
...,:=:

::=::.>
~
C)
           13
           14
                         WHEREAS, the Parties wish to dismiss the above-captioned action,


..;;;-:    15            IT IS HEREBY STIPULATED AND AGREED that the above-captioned action
-
-<
---'       16     be and hereby is DISMISSED.
---17
           18
           19     DATED: March 17, 2020                      By:
                                                                   Plaintiff Colin LeMahieu
           20
           21
           22
                 DATED: March 17, 2020                       By:
           23                                                      Defendant David C. Silver
           24
           25
           26
           27
           28


                  Case No. 2:19-CV-04237-MRW                                                    STIPULATION
